Case 0:20-cv-60416-RS Document 1-20 Entered on FLSD Docket 02/26/2020 Page 1 of 4




                  EXHIBIT 18
Case 0:20-cv-60416-RS Document 1-20 Entered on FLSD Docket 02/26/2020 Page 2 of 4



   Mikail's Blog




   Bypassing Safe Links in Exchange Online Advanced Threat
   Protection
   In this article I will go through my findings and analysis on the Safe Links feature of Microsoft’s Office 365
   Exchange Online Advanced Threat Protection.


   Essentially what Safe Links does is it rewrites all URLs in in-bound e-mails that pass through the Exchange
   Online Protection platform. So if you send an e-mail to an organization with Safe Links enabled then the e-
   mail will look like this (original):

   1 Hello Bob,
   2 This is the link I was talking to you about: https://example.com

   The URL gets rewritten to look like this (passed through Safe Links):

   1 Hello Bob,
   2 This is the link I was talking to you about: https://emea01.safelinks.protection.outlook.com/?url=http%3A%2F%2Fexample.com/[




   Bypass Method 1

   It is not uncommon for organizations to add their own domains to the Safe Links whitelist policy. This is done
   for one of many reasons… either you trust your own domains or you don’t want to inconvenience staff when
   sending documents internally imagine sending a .pdf on your corporate site to 1,000’s of staff – a significant
   portion would click the link and be presented with this page:




   This bypass exploits the whitelisted domains in the Safe Links policy by using URL obfuscation techniques.


   Imagine you have Example Ltd which owns the domain example.com. The administrators of example.com
   have added the example.com domain to the whitelist in their Safe Links policy such that e-mails containing
   the URL example.com don’t get re-written by EOP.


   Using a URL obfuscation technique like the below can trick EOP into thinking that the domain is whitelisted
Case 0:20-cv-60416-RS Document 1-20 Entered on FLSD Docket 02/26/2020 Page 3 of 4
   when in fact it isn’t:

    1 Hello Bob,
    2 This is the link I was talking to you about: https://example.com@emtunc.org/malware.exe

   As you can see, simply obfuscating the URL by posting bogus credentials tricks Safe Links in to thinking that
   the domain is example.com instead of emtunc.org/malware.exe.


   Another obfuscation technique is:

    1 Hello Jane in finance,
    2 URGENT - please see outstanding invoice due to us: https://example.com.emtunc.org/malware.exe

   Here the advanced threat protection isn’t checking the entire domain – instead it is tricked by a basic
   obfuscation technique of inserting the white-listed domain as a subdomain of the malicious domain.



   Bypass Method 2

   With this technique, an attacker could simply block or re-direct requests from the Exchange Online Protection
   infrastructure – yup, it’s as simple as that. It’s less of a vulnerability and more of a non-ideal configuration.


   Helpfully, Microsoft makes the EOP IP ranges available online so all you need to do is block those ranges on
   your webserver with some .htaccess rules.


   Even if the IP ranges weren’t available online, the EOP requests contain absolutely no headers which makes it
   very easy to distinguish EOP traffic and genuine traffic.


   This is what genuine traffic looks like (notice the browser headers are present):

    1 1.2.3.4 - - [23/Feb/2017:11:58:26 +0000] "GET /blog/02/2017/ninite-appsheet-patching-just-got-easier/ HTTP/1.1"


   This is what EOP requests look like (notice how no headers are sent so easy to distinguish from legitimate
   traffic):

    1 40.107.196.15 - - [13/Jan/2017:12:24:03 +0000] "GET /malware.exe HTTP/1.1" 404 406 "-" "-"




   Timeline

      15/01/2017 – First reported
      20/01/2017 – I requested an update
      01/02/2017 – I requested an update
      07/01/2017 – MSRC claimed a ‘bug’ caused my replies to be missed. MSRC asked for some further
      clarifications which I addressed
      15/02/2017 – I requested an update
      23/02/2017 – I notified MSRC that I will be publishing this article on the 27th
      24/02/2017 – I was asked to delay the publishing of this post and notified that a new MSRC case was created
      15/03/2017 – MSRC advised that the issue doesn’t “meet the security servicing bug bar” and that they are
      closing the case
      16/03/2017 – Published




     Email      LinkedIn    WhatsApp    Twitter    Reddit    Skype    Telegram    Print    More



   Loading...
Case 0:20-cv-60416-RS Document 1-20 Entered on FLSD Docket 02/26/2020 Page 4 of 4
   Related posts:


   1. Creating Office 365 Mailboxes in a Hybrid Setup
   2. Using Adsiedit to Increase User Mailbox Size Beyond 2GB on Exchange Server 2003
   3. Cisco IronPort E-mail Security Appliance Best Practices : Part 3
   4. Setting up Lync SRV Records with Claranet – Office 365
   5. Remove Old ActiveSync Devices on Exchange Using PowerShell




      March 16, 2017     Mikail    ATP, exchange online, office 365




   2 thoughts on “Bypassing Safe Links in Exchange Online Advanced Threat Protection”


         John
   October 20, 2017 at 3:37 PM


   How would you rate the feature in it’s current state? I did not see a big update on the service as a result of
   your publication, but I could have overlooked it. Thanks for sharing your experiences and info.



           Mikail
     October 21, 2017 at 8:51 PM


     I haven’t used Office 365 for a while now so I honestly couldn’t tell you, however I did see at least one
     additional bypass technique published since my blog post.
     I certainly wouldn’t discourage anyone from using ATP as it’s all about defence in depth which I strongly
     believe in; it’s just a shame they couldn’t prevent some basic bypasses… or care enough to fix them when
     they were reported



   Comments are closed.




   Ninite Appsheet – Patching Just Got Easier




   JWT Refresh Token Manipulation



   Proudly powered by WordPress
